THE THIRTEENTH COURT OF APPEALS

                                    13-17-00333-CV


                          La Joya Independent School District
                                           v.
        Alberto Trevino d/b/a Bob Trevino Insurance Workplace Benefits Advisor


                                   On Appeal from the
                     430th District Court of Hidalgo County, Texas
                             Trial Cause No. C-5495-16-J


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

dismissing the claims of appellee, Alberto Trevino d/b/a Bob Trevino Insurance

Workplace Benefits Advisor.      Costs of the appeal are adjudged against appellee,

Alberto Trevino d/b/a Bob Trevino Insurance Workplace Benefits Advisor.

       We further order this decision certified below for observance.

April 4, 2019.